NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12792

            ARTHUR BURNHAM   vs.   COMMONWEALTH (No. 1).


                         April 29, 2020.


   Supreme Judicial Court, Superintendence of inferior courts.


     The petitioner, Arthur Burnham, appeals from a judgment of
a single justice of this court denying his petition for
extraordinary relief under G. L. c. 211, § 3. We affirm.

     In the petition, Burnham primarily seeks relief from a
judgment of the Superior Court revoking his probation and
imposing a suspended sentence, arguing that the Superior Court's
reliance on his mental health issues and treatment in refusing
to re-probate him violated the Federal Americans with
Disabilities Act.1 The claims he raises are appropriately raised
in a direct appeal from the revocation of his probation. See
Erickson v. Commonwealth, 462 Mass. 1006, 1007 (2012);
Constantine v. Commonwealth, 435 Mass. 1011, 1012 (2002).2 "Our


    1  As to the various other allegations of government
misconduct in Burnham's brief and other submissions, "[w]e
decline to consider matters that were not raised before the
single justice, or that are inadequately presented on appeal."
Chawla v. Appeals Court, 482 Mass. 1001, 1003 n.5 (2019), citing
Dowd v. Dedham, 440 Mass. 1007, 1007-1008 (2003).

    2  To the extent Burnham also challenges the validity of his
underlying guilty plea, the appropriate vehicle for that is a
motion to withdraw the plea pursuant to Mass. R. Crim. P.
30 (b), as appearing in 435 Mass. 1501 (2001). See Constantine,
435 Mass. at 1012. The Superior Court docket indicates that
Burnham filed such a motion, the court denied the motion on
                                                                   2


general superintendence power under G. L. c. 211, § 3, is
extraordinary and to be exercised sparingly, not as a substitute
for the normal appellate process or merely to provide an
additional layer of appellate review after the normal process
has run its course." Votta v. Police Dep't of Billerica, 444
Mass. 1001, 1001 (2005).

     The single justice did not err or abuse her discretion in
denying relief.

                                   Judgment affirmed.


     Arthur Burnham, pro se.
     Jane A. Sullivan, Assistant District Attorney, for the
Commonwealth.
     Fabiola White (Sarah M. Joss, Special Assistant Attorney
General, also present) for probation service.




March 4, 2020, and Burnham filed a notice of appeal on March 18,
2020.